FILED
                            NOT FOR PUBLICATION                            NOV 18 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TERENCE IGNACIO,                                 No. 13-15818

              Plaintiff - Appellant,             Civ. No. 11-0516 SOM

  v.
                                                 MEMORANDUM*
COUNTY OF HAWAII POLICE
DEPARTMENT; DOE DEFENDANT 1-
100; HARRY S. KUBOJIRI,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Hawaii
                Susan Oki Mollway, Chief District Judge, Presiding

                       Argued and Submitted October 7, 2014
                                Honolulu, Hawaii


Before:       TASHIMA, RAWLINSON, and CLIFTON, Circuit Judges.

       Plaintiff Terence Ignacio appeals the district court’s entry of summary

judgment in favor of defendants on his state law and § 1983 claims related to his

termination from probationary employment as a police officer. We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     The district court did not err in dismissing Ignacio’s state law claims.

Haw. Rev. Stat. § 89-14 vests in the Hawaii Labor Relations Board exclusive

original jurisdiction over claims alleging prohibited practices under a collective

bargaining agreement (CBA). See Hawaii State Teachers Ass’n v. Abercrombie,

271 P.3d 613, 617 (Haw. 2012). Each of Ignacio’s state law claims alleges a CBA

violation and Ignacio concededly did not file a complaint before the Board.

Therefore, Ignacio’s state law claims remain under the Board’s exclusive, primary

jurisdiction. Ignacio has not attempted to exhaust his administrative remedy.

      2.     The district court also did not err in denying Ignacio’s procedural due

process claim brought under 42 U.S.C. § 1983. An at-will probationary employee

does not possess a due process property entitlement to continued employment. See

Bollow v. Fed. Reserve Bank of S.F., 650 F.2d 1093, 1098 (9th Cir. 1981); see also

Bd. of Regents of State Coll. v. Roth, 408 U.S. 564, 577-78 (1972). Ignacio does

not dispute that he was a probationary employee at the time of his termination.

Accordingly, Ignacio lacked a protectible interest that could give rise to a

constitutional due process deprivation. Because Ignacio’s claim fails for lack of a

cognizable interest, we need not consider whether the circumstances of his

termination constituted an impermissible deprivation.

      Because Ignacio’s claims fail, we need not address whether the defendants

                                          -2-
were entitled to immunity under Hawaii or federal law.

      AFFIRMED.




                                       -3-